DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed on May 10, 2022, amended claims 1, 5 and 7-16, and new claims 21-27 are entered. Claims 2-4, 6 and 18-20 are canceled. Claims 1, 5, 7-17 and 21-27 are pending. 

Response to Arguments
Applicant’s arguments, see Remarks, filed May 10, 2022, with respect to the priority issue have been fully considered and has been withdrawn in view of the telephonic conversation with Applicant’s representative, Alexey Saprigin.
Applicant’s arguments, see Remarks, filed May 10, 2022, with respect to the claim objections have been fully considered and has been withdrawn in view of the amendments.
Applicant’s arguments, see Remarks, filed May 10, 2022, with respect to the rejections under 35 USC 112(b) of claims 6-10,13-14 and 16 have been fully considered and has been withdrawn in view of the amendments.
Applicant’s arguments, see Remarks, filed May 10, 2022, with respect to the rejection of claims 19 and 20 under 35 USC 102 have been fully considered and has been withdrawn in view of the amendments.
Applicant’s arguments, see Remarks, filed May 10, 2022, with respect to the prior art rejections raised in the previous office action were fully considered and are moot in view of the current combination of references that were necessitated by amendment.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0039, “which may be due to a true a baseline noise” reads awkwardly.  
Appropriate correction is required.

Claim Objections
Claim 8, 12, 15, 17 and 24 are objected to because of the following informalities:  
Regarding claim 8: “said executing the calculations comprising calculating in the processor” should be “said executing the calculations further comprises calculating in the processor”.
Regarding claim 12: “the temporal factor” in the third line of the claim should be “the temporal correlation factor” for consistency with its antecedent.
Regarding claim 15: “the temporal factor” in the third line of the claim should be “the temporal correlation factor” for consistency with its antecedent.
Regarding claim 17: “the temporal factor” in the third line of the claim should be “the temporal correlation factor” for consistency with its antecedent.
Regarding claim 24: “the temporal factor” in the third line of the claim should be “the temporal correlation factor” for consistency with its antecedent.
 Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 16 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Applicant is advised that should claim 17 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-17 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 and Claim 23 both recite the limitation “displaying the normalized and/or filtered signal comprises evaluating a value of a temporal correlation factor” which is not disclosed in the specification. In paragraph 0044, the instant application states that “the normalized and/or filtered signal may be displayed to the user as a temporal correlation factor” however it does not state that it comprises evaluating a value of a temporal correlation factor.
Claims 10-17 are rejected due to their dependency on claim 9 and because they inherit and do not remedy the deficiencies of claim 9.
Claims 24-27 are rejected due to their dependency on claim 23 and because they inherit and do not remedy the deficiencies of claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “displaying the normalized and/or filtered signal comprises evaluating a value”. It is unclear how displaying a signal would result in evaluating a value. For the purposes of examination, the limitation is interpreted as displaying the normalized and/or filtered signal comprises displaying a value.
Claims 10-17 are rejected due to their dependency on claim 9 and because they inherit and do not remedy the deficiencies of claim 9.
Claim 23 recites the limitation “displaying the normalized and/or filtered signal comprises evaluating a value” on page 5 lines 2-3. It is unclear how displaying a signal would result in evaluating a value. For the purposes of examination, the limitation is interpreted as displaying the normalized and/or filtered signal comprises displaying a value.
Claims 24-27 are rejected due to their dependency on claim 23 and because they inherit and do not remedy the deficiencies of claim 23.
Claim 26 recites the limitation "the signal" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitation reference, whether that is the “a signal”, “a normalized and/or filtered signal”, “an ICG signal” or “a normalized and/or filtered ICG signal”. For the purposes of examination, the limitations are interpreted as referring to the ICG signal.
Claim 27 recites the limitation "the signal" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitation reference, whether that is the “a signal”, “a normalized and/or filtered signal”, “an ICG signal” or “a normalized and/or filtered ICG signal”. For the purposes of examination, the limitations are interpreted as referring to the ICG signal.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In remarks filed May 10,2022, applicant stated that one of ordinary skill in the art would recognize that “removing” would mean “digitally subtracting”.  As such in claim 26, “removing an unsteady portion of the signal” would mean the same as “digitally subtracting unsteady portion of the signal”. Claim 23 from which claim 26 depends upon, already states “executing said calculations comprises digitally subtracting an unsteady portion of the signal”. As such, it is unclear how claim 26 further limits claim 23. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-17, 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Flower (US 20150182137; previously cited) in view of DiMaio (US 20170079530 A1).

With respect to claim 1, Flower discloses
A method for dynamically evaluating a blood flow (see paragraph 0045, method for measuring a time-varying change in an amount of blood in a tissue), the method (see paragraph 0045, method for measuring blood flow) comprising: 
recording images (see paragraph 0066 and Fig. 8, #44 and #46 are image sensors that record florescence emission) of a tissue of a patient (see paragraph 0065, tissue area of interest), wherein the images comprise a signal (see paragraph 0066, fluorescence signal) from an imaging agent (see paragraph 0066, fluorescent agent) with which the patient has been injected (see paragraph 0047, injected into a vein, artery, microvasculature); 
storing the recorded images in a memory of a computer system (see paragraph 0068, save image sequences to internal memory such as a hard disk); 
displaying the stored images to a user of the computer system (see paragraph 0071, display to the user on demand as an image); 
receiving a feedback from the user (see paragraph 0068, user input and graphical display of outputs) regarding a selected area in the displayed images (see paragraph 0068, output to a display); 
[…];
[…],
wherein the imaging agent is indocyanine green (ICG) (see paragraph 0046, an example of the fluorescence agent is a fluorescent dye which is indocyanine green, ICG) and the images comprise an ICG signal (see paragraph 0066, fluorescence signal; and see paragraph 0076, fluorescence intensity of ICG), 
wherein the ICG signal is pixel data (see paragraph 0067, signal is ratioed on a pixel by pixel basis) for a green (see paragraph 0136, green squares) channel intensity (see paragraph 0071, spectral channels) in the selected area of the stored images and 
[…].
Flower further discloses displaying the fluorescence signal as a function of time (see paragraph 0077 and Fig.12b).
	Flower does not disclose executing in a processor of the computer system calculations normalizing and/or filtering the signal from the imaging agent for the selected area of the images; displaying the normalized and/or filtered signal as a function of time to evaluate a blood flow in the tissue of the patient; and wherein said executing the calculations comprises digitally subtracting an unsteady portion of the ICG signal.
	DiMaio teaches executing in a processor of the computer system (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm) calculations (see paragraph 0173, performs analysis of image pixels) normalizing and/or filtering the signal (see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest); and displaying the normalized and/or filtered signal (see paragraph 0201, a variety of data outputs may be presented and displayed to the user, such as a PPG perfusion image based on the PPG data) to evaluate a blood flow in the tissue of the patient (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm to calculate blood flow perfusion in tissue area), wherein said executing the calculations comprises digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a processor taught by DiMaio that analyzes signals and then displays those signals to the computing system disclosed by Flower because it would have resulted in the predictable result of eliminating noise in the signal to isolate the portions of signal of interest (DiMaio: see paragraph 0188) to calculate blood flow perfusion in tissue of interest and then displaying the filtered signal as a function of time to see the time-varying changes in blood perfusion (Flower: see paragraph 0005).

With respect to claim 7, all limitations of claim 1 apply in which a modified Flower in view of DiMaio teaches said executing the calculations further comprises averaging the ICG signal over at least three images (Flower: see paragraph 0071, averaging over adjacent pixels in each frame and see paragraph 0114, rolling average ratio from 40 consecutive images; and DiMaio: see paragraph 0276, data points reflect an average of 5 pixels sampled from three tissues).

With respect to claim 8, all limitations of claim 1 apply in which Flower discloses a first derivative of the ICG signal (Flower: see paragraph 0108 and Fig. 17, a first derivative with respect to time).
	Flower does not disclose executing the calculations comprises calculating in a processor a derivative of the ICG signal from which the unsteady portion has been digitally subtracted.
	DiMaio teaches executing the calculations (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm) comprises digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to use a processor to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188).

With respect to claim 9, all limitations of claim 1 apply in which a modified Flower in view of DiMaio teaches the displaying the normalized and/or filtered signal (DiMaio: see paragraph 0201, a variety of data outputs may be presented and displayed to the user, such as a PPG perfusion image based on the PPG data). DiMaio further teaches evaluating (see the 112(a) and 112(b) rejections above: for the purposes of examination this limitation is being interpreted as “displaying”) a value of a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset; and see paragraph 0201, a variety of data outputs may be presented and displayed to the user).

With respect to claim 10, all limitations of claim 9 apply in which Flower discloses a time (see paragraph 0114, rolling average ratio which is measured in time to be recorded in 1.7 seconds) for the ICG signal in the selected area to reach a stable value from an initial value (see paragraph 0114, stable to 3 decimal places).
	Flower does not disclose the unsteady portion has been digitally subtracted or a temporal correlation factor.
	DiMaio teaches the unsteady portion has been digitally subtracted (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest) and a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to define a temporal correlation factor to be a time that a signal, whose unwanted noise has been removed, to reach a stable value because it would have resulted in the predictable result of measuring variations due to motions of tissue in the patient (DiMaio: see paragraph 0185).

With respect to claim 11, all limitations of claim 10 apply in which Flower discloses determining (see paragraph 0085, cardiac output equations) a cardiac output in the patient (see paragraph 0059, correlating measurements to a cardiac output).
	Flower does not disclose determining a cardiac output in the patient based on the evaluated value of the temporal correlation factor.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a temporal correlation factor as taught by DiMaio to determine a cardiac output as disclosed by Flower because it would have resulted in the predictable result of accounting for variations due to motions of tissue in the patient (DiMaio: see paragraph 0185) to measure cardiac output.

With respect to claim 12, all limitations of claim 10 apply in which Flower discloses determining a microvascular perfusion state of the patient (see paragraph 0071, resulting measurement of perfusion) where the higher the signal the lower the tissue perfusion (see paragraph 0119-0120 and Fig. 19).
	Flower does not disclose determining a microvascular perfusion state of the patient based on the evaluated value of the temporal correlation factor, wherein a higher value of the temporal factor indicates a poor perfusion in the tissue of the patient.
	DiMaio teaches a temporal correlation factor ((see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) wherein a higher value of the temporal factor indicates larger variations due to motion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to include a temporal correlation factor to determine a microvascular perfusion state because it would have resulted in the predictable result of accounting for variations in motion (DiMaio: see paragraph 0185) to quantify tissue perfusion and the higher the temporal correlation factor, the larger the variations would be thus the poorer the perfusion of tissue.

With respect to claim 13, all limitations of claim 9 apply in which Flower discloses a first derivative of the ICG signal as a function of time in the selected area (Flower: see paragraph 0108 and Fig. 17, a first derivative with respect to time).
	Flower does not disclose a temporal correlation factor or that the unsteady portion has been digitally subtracted.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) and digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188) and define that to be a temporal correlation factor.

With respect to claim 14, all limitations of claim 13 apply in which Flower discloses a first derivative of the ICG signal (Flower: see paragraph 0108 and Fig. 17, a first derivative with respect to time).
	Flower does not disclose the unsteady portion has been digitally subtracted.
	DiMaio teaches digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188).

With respect to claim 15, all limitations of claim 14 apply in which Flower discloses determining a microvascular perfusion state of the patient (see paragraph 0071, resulting measurement of perfusion) where the higher the signal the lower the tissue perfusion (see paragraph 0119-0120 and Fig. 19).
	Flower does not disclose determining a microvascular perfusion state of the patient based on the evaluated value of the temporal correlation factor, wherein a higher value of the temporal factor indicates a poor perfusion in the tissue of the patient.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) wherein a higher value of the temporal factor indicates larger variations due to motion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to include a temporal correlation factor to determine a microvascular perfusion state because it would have resulted in the predictable result of accounting for variations in motion (DiMaio: see paragraph 0185) to quantify tissue perfusion and the higher the temporal correlation factor, the larger the variations would be thus the poorer the perfusion of tissue.

With respect to claim 16, all limitations of claim 9 apply in which Flower teaches a time to a maximum for a first derivative of the ICG signal (Flower: see paragraph 0108-0109 and Fig. 17, a first derivative with respect to time where the maximum intensity is measured and the time it takes to get there is seen).
	Flower does not disclose that the temporal correlation factor is a time to a maximum for a derivative of the ICG signal, from which the unsteady portion has been digitally subtracted, in the selected area.
DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) and digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188) and define that to be a temporal correlation factor as well as knowing how long it took to reach a maximum value because that would let a user know when fluorescence dye quenching starts (Flower: see paragraph 0109).

With respect to claim 17, all limitations of claim 16 apply in which Flower discloses determining a microvascular perfusion state of the patient (see paragraph 0071, resulting measurement of perfusion) where the higher the signal the lower the tissue perfusion (see paragraph 0119-0120 and Fig. 19).
	Flower does not disclose determining a microvascular perfusion state of the patient based on the evaluated value of the temporal correlation factor, wherein a higher value of the temporal factor indicates a poor perfusion in the tissue of the patient.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) wherein a higher value of the temporal factor indicates larger variations due to motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to include a temporal correlation factor to determine a microvascular perfusion state because it would have resulted in the predictable result of accounting for variations in motion (DiMaio: see paragraph 0185) to quantify tissue perfusion and the higher the temporal correlation factor, the larger the variations would be thus the poorer the perfusion of tissue.

With respect to claim 21, all limitations of claim 1 apply in which a modified Flower in view of DiMaio teaches digitally subtracting (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest). DiMaio further teaches digitally subtracting at least 5 bottom % of ICG signal (see paragraph 0385, outliers are detected and removed if the value of probability is less than 0.05, which would correspond to the bottom 5% of data).

With respect to claim 22, all limitations of claim 21 apply in which a modified Flower in view of DiMaio teaches digitally subtracting (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest). DiMaio further teaches digitally subtracting at least 5 top % of ICG signal (see paragraph 0385, outliers are detected and removed if the value of probability is greater than 0.95, which would correspond to 95% of data which means the top 5% of data is removed).

With respect to claim 23, Flower discloses
A method for dynamically evaluating a blood flow (see paragraph 0045, method for measuring a time-varying change in an amount of blood in a tissue), the method (see paragraph 0045, method for measuring blood flow) comprising: 
recording images (see paragraph 0066 and Fig. 8, #44 and #46 are image sensors that record florescence emission) of a tissue of a patient (see paragraph 0065, tissue area of interest), wherein the images comprise a signal (see paragraph 0066, fluorescence signal) from an imaging agent (see paragraph 0066, fluorescent agent) with which the patient has been injected (see paragraph 0047, injected into a vein, artery, microvasculature); 
storing the recorded images in a memory of a computer system (see paragraph 0068, save image sequences to internal memory such as a hard disk); 
displaying the stored images to a user of the computer system (see paragraph 0071, display to the user on demand as an image); 
receiving a feedback from the user (see paragraph 0068, user input and graphical display of outputs) regarding a selected area in the displayed images (see paragraph 0068, output to a display); 
[…]; and
[…],
wherein the imaging agent is indocyanine green (ICG) (see paragraph 0046, an example of the fluorescence agent is a fluorescent dye which is indocyanine green, ICG) and the images comprise an ICG signal (see paragraph 0066, fluorescence signal; and see paragraph 0076, fluorescence intensity of ICG), 
wherein the ICG signal is pixel data (see paragraph 0067, signal is ratioed on a pixel by pixel basis) for a green (see paragraph 0136, green squares) channel intensity (see paragraph 0071, spectral channels) in the selected area of the stored images and 
[…],
[…],
[…].
Flower further discloses displaying the fluorescence signal as a function of time (see paragraph 0077 and Fig.12b) and a time to a maximum for a first derivative of the ICG signal (Flower: see paragraph 0108-0109 and Fig. 17, a first derivative with respect to time where the maximum intensity is measured and the time it takes to get there is seen).
Flower does not disclose executing in a processor of the computer system calculations normalizing and/or filtering the signal from the imaging agent for the selected area of the images; displaying the normalized and/or filtered signal as a function of time to evaluate a blood flow in the tissue of the patient, wherein said executing the calculations comprises digitally subtracting an unsteady portion of the ICG signal, wherein displaying the normalized and/or filtered signal comprises evaluating a value of a temporal correlation factor, wherein the temporal correlation factor is a time to maximum for a first derivative of the normalized and/or filtered ICG signal in the selected area.
DiMaio teaches executing in a processor of the computer system (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm) calculations (see paragraph 0173, performs analysis of image pixels) normalizing and/or filtering the signal (see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest); and displaying the normalized and/or filtered signal (see paragraph 0201, a variety of data outputs may be presented and displayed to the user, such as a PPG perfusion image based on the PPG data) to evaluate a blood flow in the tissue of the patient (see paragraph 0188 and Fig. 7, controller/classifer/processor #412 uses a PPG algorithm to calculate blood flow perfusion in tissue area), wherein said executing the calculations comprises digitally subtracting an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest), wherein displaying the normalized and/or filtered signal (DiMaio: see paragraph 0201, a variety of data outputs may be presented and displayed to the user, such as a PPG perfusion image based on the PPG data) comprises evaluating (see the 112(a) and 112(b) rejections above: for the purposes of examination this limitation is being interpreted as “displaying”) a value of a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset; and see paragraph 0201, a variety of data outputs may be presented and displayed to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a processor taught by DiMaio that analyzes signals and then displays those signals to the computing system disclosed by Flower because it would have resulted in the predictable result of eliminating noise in the signal to isolate the portions of signal of interest (DiMaio: see paragraph 0188) to calculate blood flow perfusion in tissue of interest and then displaying the filtered signal as a function of time to see the time-varying changes in blood perfusion (Flower: see paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to calculate a derivative of a signal whose noise has already been removed because it would have resulted in the predictable result of understanding the instantaneous change of blood perfusion with respect to time (Flower: see paragraph 0005) of the signals that have been filtered (DiMaio: see paragraph 0188) and define that to be a temporal correlation factor as well as knowing how long it took to reach a maximum value because that would let a user know when fluorescence dye quenching starts (Flower: see paragraph 0109)

With respect to claim 24, all limitations of claim 23 apply in which Flower discloses determining a microvascular perfusion state of the patient (see paragraph 0071, resulting measurement of perfusion) where the higher the signal the lower the tissue perfusion (see paragraph 0119-0120 and Fig. 19).
	Flower does not disclose determining a microvascular perfusion state of the patient based on the evaluated value of the temporal correlation factor, wherein a higher value of the temporal factor indicates a poor perfusion in the tissue of the patient.
	DiMaio teaches a temporal correlation factor (see paragraph 0185, selected number of images having temporal spacing between each image are acquired to measure temporal variations which form a data subset) wherein a higher value of the temporal factor indicates larger variations due to motion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flower with the teachings of DiMaio to include a temporal correlation factor to determine a microvascular perfusion state because it would have resulted in the predictable result of accounting for variations in motion (DiMaio: see paragraph 0185) to quantify tissue perfusion and the higher the temporal correlation factor, the larger the variations would be thus the poorer the perfusion of tissue.

With respect to claim 26, all limitations of claim 23 apply in which DiMaio further teaches said executing the calculations comprises removing an unsteady portion (see paragraph 0191, filters and selection methods may be used to remove noise and unwanted signal portions; and see paragraph 0188, see paragraph 0188, filters such as bandpass, highpass or lowpass can be used to eliminate noise and isolate the portions of the signal of interest).

With respect to claim 27, all limitations of claim 23 apply in which a modified Flower in view of DiMaio teaches said executing the calculations further comprises averaging the ICG signal over at least three images (Flower: see paragraph 0071, averaging over adjacent pixels in each frame and see paragraph 0114, rolling average ratio from 40 consecutive images; and DiMaio: see paragraph 0276, data points reflect an average of 5 pixels sampled from three tissues).

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flower in view of DiMaio as applied to claim 1 and claim 23 above, and further in view of Valdes (US 20160278678 A1; previously cited).

With respect to claim 5, all limitations of claim 1 apply in which a modified Flower in view of DiMaio teaches recording with image sensors (Flower: see paragraph 0066 and Fig. 8, #44 and #46 are image sensors that record florescence emission). 
	Flower does not disclose the recording is performed by an endoscopic camera.
	Valdes teaches that the recording is performed by an endoscopic camera (see paragraph 0194 and Fig. 17, endoscope system shown in Fig. 17 where light from the tissue is passed through a camera interface and the captured images are processed by a processor).
	The substitution of one known element, the image sensor, as taught by Flower for another, the endoscopic camera, as taught by Valdes would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide images to a surgeon during surgery (Valdes: see paragraph 0195).

With respect to claim 25, all limitations of claim 23 apply in which a modified Flower in view of DiMaio teaches recording with image sensors (Flower: see paragraph 0066 and Fig. 8, #44 and #46 are image sensors that record florescence emission). 
	Flower does not disclose the recording is performed by an endoscopic camera.
	Valdes teaches that the recording is performed by an endoscopic camera (see paragraph 0194 and Fig. 17, endoscope system shown in Fig. 17 where light from the tissue is passed through a camera interface and the captured images are processed by a processor).
	The substitution of one known element, the image sensor, as taught by Flower for another, the endoscopic camera, as taught by Valdes would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide images to a surgeon during surgery (Valdes: see paragraph 0195).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791